OPINION
MORRISON, Judge.
The offense is robbery by assault with a prior non-capital conviction alleged for enhancement under Article 62, Vernon’s Ann. P.C.; the punishment, life.
This is an appeal from another conviction against this appellant who is the appellant in our cause ,# 42,391, Tex.Cr.App., 453 S.W.2d 150. Each prior conviction alleged in these three cases was different.
The only grounds of error which have not been discussed in said cause are as follows. Appellant challenges the sufficiency of the evidence. As in # 42,391, there were two other witnesses who positively identified appellant as the robber. Appellant’s other contention is that the pistol introduced in evidence had not been properly identified. The arresting officer positively identified the weapon as the one he found. *155The victims testified that it “looked like the same gun” which was used in the robbery.
Finding no reversible error, the judgment is affirmed.
WOODLEY, P. J., and ONION, J., concur in the result.